Citation Nr: 1500276	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1967 to December 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that, in pertinent part, denied service connection for bilateral hearing loss and age-appropriate degenerative disc disease/degenerative joint disease of the lumbar spine (claimed as lower back trauma).

In April 2013, the Veteran testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, current bilateral hearing loss had its onset during his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Given that this decision grants the claim for service connection for bilateral hearing loss on appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order as to this issue.

II. Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Facts and Analysis

The Veteran contends that he currently has bilateral hearing loss due to exposure to acoustic trauma while on active duty.  His awards and decorations include a Combat Infantryman Badge and a Purple Heart Medal, as shown by his Report of Transfer or Discharge (DD Form 214), that establish that he "engaged in combat with the enemy."  

Thus, the Veteran's lay testimony alone is enough to establish the occurrence of his reported injuries in service, including bilateral hearing loss.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

Here, the record shows a current diagnosis of bilateral hearing loss consistent with VA regulations.  See July and November 2010 VA examination reports.  

The remaining question is whether there is a link between the current disability and the in-service disease or injury. 

The Veteran's service treatment records do not discuss a hearing disorder.  The records also do not show he was treated for combat wounds but he received a Purple Heart Medal for wounds suffered in service.  Service connection for residuals of shrapnel wounds to the right leg, including scars, was granted in an August 2010 rating decision.  When examined for separation in December 1968, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

0
5
-
5
LEFT

0
5
-
10

The Veteran has reported the onset of hearing loss while on active service.  See September 17, 2012 substantive appeal.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.

A July 2008 private audiogram notes a diagnosis of bilateral sensorineural hearing loss.

The July 2010 VA audiology examination report includes the Veteran's description of exposure to acoustic trauma in service.  He reported post service exposure to occupational construction noise.  The Veteran also reported having tinnitus for over 40 years.

Service connection for tinnitus was granted by the RO in the August 2010 rating decision.

During the November 2010 VA audiology examination, the Veteran gave a history of noise exposure due to weapons fire and aircraft in service without hearing protection and, post service, from construction (when he used hearing protection) and lawn equipment (no hearing protection).

The examiner stated that service medical records documented hearing within normal limits during military service.  Therefore, it was not likely that the Veteran's current hearing loss is related to noise exposure in service.  

The November 2010 VA opinion is of no probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board observes that, based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to weapons noise in combat during the Vietnam War, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is conceded.  38 U.S.C.A. § 1154(b).

The Board recognizes that a VA audiologist did not provide a probative opinion.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

In view of the totality of the evidence, including the Veteran's documented combat experience in service and likely associated in-service noise exposure, and his credible statements, Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his bilateral hearing loss is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran also seeks service connection for a back disability, that he attributes carrying heavy weapons and supplies during active service in the Republic of Vietnam.  See April 2013 written statement and Board hearing transcript.  He reports having back pain since that time.  See Board hearing transcript at page 9.  

The Veteran describes several episodes of back pain for which he sought treatment in service.  In February 1968, he was told that he could be reassigned from the front line because of his back problems but would have to drop out of the 173 Airborne Division.  See April 2013 written statement.  He stopped seeking medical attention for back pain to remain with his division.

Service treatment records show that, in January and February 1968, the Veteran was repeatedly seen for complaints of back, scapula, and rhomboid, pain.

After discharge, the Veteran reported that he treated his back pain with over-the counter medications until it worsened and he used emergency care clinics, as he had no insurance.  See April 2013 written statement and Board hearing transcript at page 7.  He worked cutting hair and sold hair care products for 20 years.  Id.  In 1995, he sought medical treatment at the VA medical center (VAMC) in New Orleans for back and lung problems.  In 1999, he began work as a boilermaker (working in union management for five years), that provided medical insurance and enabled him to receive private medical treatment until 2009, when he returned to VA for treatment.  

Private treatment records from J.B.F., M.D., dated from June 2003 to June 2009, include the Veteran's complaints of low back pain.  A July 28, 2003 record indicates that he had chronic back problems since serving in Vietnam.  Although, when seen on August 12, 2004, it was noted that the Veteran had back and neck problems since a motor vehicle accident fifteen years earlier.  The assessment was mechanical low back pain. 

In March 2010, a VA examiner diagnosed the Veteran with age-appropriate degenerative disc disease/degenerative joint disease and opined that the disability was not related to back strain in service because diffuse mild x-ray changes were shown, and the ability of the Veteran to avoid treatment for his low back for decades and his work as a boiler maker that was a strenuous job for years.  

In light of the Veteran's oral and written statements added to the record since the March 2010 VA examination, and given the medical records requested below, an additional opinion should be obtained that considers the Veteran's reports of continuity of back pain.  See e.g., Dalton v. Nicholson, 21 Vet. App. at 23 (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion.

The Veteran reported treatment at the VAMC in New Orleans in 1995.  See April 2013 written statement.  He testified to receiving current medical care at the VA Community Based Outpatient Clinic (CBOC) in Slidell.  See Board hearing transcript at page 8.  Records from the VAMC in New Orleans and Slidell CBOC, dated from January to April 2010, are in the claims file.  The identified records are not in the file.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in New Orleans, dated from 1995 to 1999, and from that facility and the VA CBOC in Slidell, dated from April 2010 to the present.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, refer the Veteran's claims file and a copy of this remand to a physician, preferably a an orthopedic surgeon, for an opinion regarding whether any current lumbar spine disorder is related to a disease or injury in service, including the injuries reported by the Veteran.  (A clinical examination should be scheduled if deemed necessary by the physician-examiner.)  The physician-examiner should review the service and post service medical records and the March 2010 VA examination report and respond to the following questions:

a. has the Veteran had a lumbar spine disorder, including degenerative disc disease, degenerative joint disease, or another low back disorder, at any time since 2009?

b. If so, is it as likely as not that the Veteran's lumbar spine disorder is the result of a disease or injury in active service, or had its onset in such service (including the findings noted in January 25, 29, and 31 and February 6, 1968 service treatment records), or is it the result of intercurrent post-service injury?  The examiner is particularly requested to address whether it is as likely as not that the Veteran's complaints of back pain in service represented the onset of a degenerative disc or joint disorder.

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for lumbar spine symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


